Citation Nr: 0908142	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for any psychiatric 
disability, including posttraumatic stress disorder (PTSD), 
anxiety, adjustment disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1971. 

By a decision dated in August 2004, the regional office (RO) 
denied service connection for a psychiatric disorder.  The 
Veteran filed a timely notice of disagreement (NOD), 
disagreeing with the decision to deny service connection.  
38 C.F.R. §§ 20.200, 20.201, 20.302.  The Veteran was 
furnished a statement of the case, and he perfected his 
appeal by filing a timely VA Form 9 (Appeal to Board of 
Veterans' Appeals) in January 2007.  38 C.F.R. §§ 20.202, 
20.302.  


FINDING OF FACT

In a February 27, 2009, statement submitted to the Board of 
Veterans' Appeals (Board), the Veteran indicated that he 
desired to withdraw his appeal of service connection for 
psychiatric disability; as of that date, the Board had not 
promulgated a final decision on the issue presented. 


CONCLUSION OF LAW

The appellant's appeal has been withdrawn.  38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In February 2009, the Veteran submitted a written statement 
indicating that he was withdrawing his appeal of entitlement 
to service connection for a psychiatric disability.  As of 
that date, the Board had not yet promulgated a final decision 
on the issue presented.  Because the appellant has clearly 
expressed a desire to terminate the appeal, because he has 
done so in writing, and because the Board has not yet 
promulgated a decision on the appeal, the legal requirements 
for a proper withdrawal have been satisfied.  38 C.F.R. § 
20.204 (2008).  Accordingly, further action by the Board on 
this appeal is not appropriate, and the appeal will be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


